DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/31/2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement. The information disclosure statement has been placed in the application file, but unless the reference is cited by the Examiner on form 892, the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. 
Therefore, the feature “a plurality of light emitters and … a plurality of light receivers” (emphasis added) must be shown or the feature(s) canceled from the claim(s). It is noted by the Examiner that replacement Fig. 3A shows a plurality of light emitters but only one light receiver. It is further noted by the Examiner that replacement Fig. 3B shows a plurality of light receivers but zero light emitters. No replacement figure shows both “a plurality of light emitters and … a plurality of light receivers” (emphasis added) as recited in claim 1.
Furthermore, the features “the controller is configured to acquire a light information of the plurality of the light emitters, determine, according to the light information, a first light emitter of the plurality of the light corresponding to light blocked by the user and a second light emitter which is around the first light emitter and corresponding to light unblocked by the user” must be shown or the feature(s) canceled from the claim(s). Although light from emitter 241 may be arguably construed as being blocked from reaching the viewer of replacement Fig. 3A (not entered), light from emitter 241 may not be reasonably construed as being blocked from reaching the one and only camera N in replacement Fig. 3A (not entered).
No new matter should be entered.
The replacement drawings were received on 08/31/2022. These drawings are not acceptable.
37 CFR 1.121(d) requires “Any changes to an application drawing … must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the top margin, labeled "Replacement Sheet." Any replacement sheet of drawings shall include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. Any new sheet of drawings containing an additional figure must be labeled in the top margin as "New Sheet."” In contrast, some of the drawings filed 08/31/2022 are not labeled as "Replacement Sheet" nor as "New Sheet", and none of the drawings filed 08/31/2022 is labeled "New Sheet".
Parenthetical remarks such as “(Amended)” and “(New)” should not be included within the view identification. 37 CFR 1.84(u)(2) requires that “Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas.”
Newly submitted Figs. 8A and 8B fail to comply with the requirement of 37 CFR 1.84(h)(2) for partial views. 37 CFR 1.84(h)(2) requires that “Partial views drawn on separate sheets must always be capable of being linked edge to edge so that no partial view contains parts of another partial view.” 37 CFR 1.84(h)(2)(i) further requires that “Where views on two or more sheets form, in effect, a single complete view, the views on the several sheets must be so arranged that the complete figure can be assembled without concealing any part of any of the views appearing on the various sheets.”
Furthermore, in Fig. 8A, lines and text mingle. This reduces legibility. See especially S303. 37 CFR 1.84(p)(3) recites “Numbers, letters, and reference characters … should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines.”
Detection of a user’s thigh in proposed replacement Fig. 3A constitutes new matter, which shall not be entered. While head top, shoulders, elbows, and wrists were reasonably described in writing as being detectable physical signs of the user, the original SPEC and DRW are silent regarding a user’s thigh being a detectable physical sign of the user. 
 The drawings are objected to because: 
See the reasons listed in the non-final rejection mailed 06/01/2022.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet " or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Rejections Under 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-19 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “the touch display system further comprises: at least one light emitter and at least one light receiver”. Independent claim 1 further recites “a plurality of light emitters and … a plurality of light receivers”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at least one light emitter and at least one light receiver”, and the claim also recites “a plurality of light emitters and … a plurality of light receivers” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The limitations “the at least one light emitter … and the at least one light receiver” in claim 2 are similarly indefinite.
Independent claim 1 recites “a first light emitter of the plurality of the light corresponding to light blocked by the user and a second light emitter which is around the first light emitter and corresponding to light unblocked by the user”. There is insufficient antecedent basis for the limitation “the plurality of the light”. Furthermore, because light emitters and light receivers are both located at a periphery of the touch display panel, the user is not located between any light emitter and any light receiver. It is unclear in what sense light emitted from any light emitter could be construed as being “blocked by the user” from the perspective of the light receiver. A light receiver would receive more light when reflected off the body of a user than the light receiver would receive when the user does not reflect light; however, the plain meaning of the limitation “blocked” as it would be understood by a person of ordinary skill in the art would involve the user’s body casting a shadow upon a light receiver to result in receipt of less light by said light receiver.
Independent claim 1 recites “determine projection positions of the physical sign information”. It is unclear in what sense “information” could be reasonably construed as having a projection position. Although data representing “information” can be stored in a storage device which may have a position, “information” itself is not a concrete thing with its own position.
Claim 2 recites “the at least one light emitter is configured to emit non-visible light, and the at least one light receiver is configured to receive the non-visible light”. Which light emitter? Which light receiver? If both light emitters were meant by this limitation, this would contradict independent claim 1, which requires that some light from the first light emitter is blocked by the user. The first light emitter’s light is blocked by the user and fails to be received by a light receiver. Thus, claim 2 is misdescriptive.
Claim 3 recites “the controller is configured to acquire the physical sign information of the user to operate the touch display panel comprises: acquiring…”. This is grammatically incorrect to such an extent that it is unclear what comprises acquiring.
Claim 4 recites “the user image information comprising the user proximal to the touch area”. It is unclear in what sense information could be reasonably construed as comprising a user, when the user is a concrete person, rather than some piece of information.
Other pending claims are rejected as indefinite by virtue of dependency from at least one indefinite claim.
For prior art examination purposes only, independent claim 1 is interpreted as having at least two light emitters and at least two light receivers.
Rejections Under 35 USC 103
The following is a quotation of 35 U.S.C. 103  which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 10, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US 20170269771 A1) in view of Kurtz et al (US Pat. No. 8400406 B1).
As recited in independent claim 1, Nam et al show a touch display system (see Fig. 3), comprising: a touch display panel 300, comprising a touch area (“operable area R” [0059]; see R in Fig. 6) and configured to sense a touch operation of a user (see touch point P in Fig. 5); a controller 410, coupled (see double pointed arrow between 410 and 300 in Fig. 3) with the touch display panel 300, configured to acquire a physical sign information (see A, B, C, and D in Fig. 4) of the user (driver, for example) who is to operate (see Fig. 5, for example) the touch display panel 300, and adjust (“physical information may be sent to the controller 410 and used by the controller 410 to determine an operable area” [0051]; “Once the operable area is determined, the controller 410 displays a keypad on the operable area” [0067]; “after determining the operable area, the controller 410 may display a keypad of a predetermined form in the operable area R” [0068]) a touch range R for the user (driver, for example) to perform the touch operation (“The TSP may include a display for displaying operational information and control commands the user is able to enter, a touch panel for detecting coordinates that comes in contact with a body part of the user, and a touch screen controller for determining a control command entered by the user based on the coordinates of contact detected by the touch panel. The touch screen controller may recognize the control command entered by the user by comparing the coordinates touched by the user detected by the touch panel and the coordinates of the control command displayed through the display.” [0052]) in the touch area R according to the physical sign information (see A, B, C, and D in Fig. 4) of the user (driver, for example).
As recited in independent claim 1, to the extent understood, Nam et al are silent regarding whether the touch display system further comprises: at least two light emitters (to the extent understood) and at least two light receivers (to the extent understood) arranged at a periphery of the touch display panel, wherein: the at least two light emitters and the at least two light receivers are respectively coupled with the controller, the at least two light emitters comprise a plurality of light emitters and the at least two light receivers comprise a plurality of light receivers, the controller is configured to acquire a light information of the plurality of the light emitters, determine, according to the light information, a first light emitter of the plurality of the light corresponding to light blocked by the user and a second light emitter which is around the first light emitter and corresponding to light unblocked by the user, and determine projection positions of the physical sign information (to the extent understood, insofar as information has no position) of the user on the touch display panel according to the first light emitter and the second light emitter.
As recited in independent claim 1, to the extent understood, Kurtz et al show that a touch display system comprises: at least two light emitters (see emitters E in Fig. 9, for example) and at least two light receivers (see light receivers R in Fig. 9, for example) arranged at a periphery of a touch display panel (“FIG. 9 shows a fingernail in the area of a touch screen in which emitters and receivers pairs have been zigzagged to increase resolution in one axis”, see col. 2, lines 24-26), wherein: the at least two light emitters (E and E, for example) and the at least two light receivers (R and R, for example) are respectively coupled with the controller (it is noted by the Examiner that the teaching “Other support components including scan circuitry and the microcontroller may also be added” in col. 5, lines 58-60, is nominally associated with Fig. 10a, and that the teaching “the Y axis emitters E are scanned in a controlled order by a microcontroller or microprocessor (not shown)” in col. 2, lines 50-52, is nominally associated with Fig. 2; however, said teachings would have been understood to a person of ordinary skill in the art as being applicable to the Fig. 9 embodiment, insofar as the device shown in Fig. 9 would have been inoperative without such a controller), the at least two light emitters (E and E, for example) comprise a plurality of light emitters (E and E, for example) and the at least two light receivers (R and R, for example) comprise a plurality of light receivers (R and R, for example), the controller is configured to acquire a light information of the plurality of the light emitters (R and R, for example), determine, according to the light information, a first light emitter (E, for example) of the plurality of the light (emitters) corresponding to light blocked by (the fingernail of) the user and a second light emitter (“the neighbor emitter”, see col. 6, line 15) which is around (“neighbor”, see col. 6, line 15) the first light emitter (E, for example) and corresponding to light unblocked by the user (Kurtz et al disclose “An off axis test may also be performed by using the neighbor emitter to produce a beam for detection by the receiver in question” in col. 6, lines 14-16, wherein the receiver in question is determined to be functioning properly when the receiver sees unblocked light from the neighbor emitter. Such a test verifies that the light from the first light emitter is not detected because it is blocked by the user, rather than because of a broken receiver.), and determine projection positions (position of the user’s fingernail, for example) of the physical sign information (to the extent understood, insofar as information has no position) of the user (insofar as a fingernail is part of a user) on the touch display panel (“FIG. 9 shows a fingernail in the area of a touch screen in which emitters and receivers pairs have been zigzagged to increase resolution in one axis”, see col. 2, lines 24-26) according to the first light emitter (the E whose light is not detected because it is blocked) and the second light emitter (the E whose light is detected during the off axis test because the receiver in question isn’t broken).
Moreover, the Examiner finds that using plural emitters and plural receivers to determine positions according to blocked and unblocked emitters predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use plural emitters and plural receivers to determine a fingernail position of the user of Nam et al according to blocked and unblocked emitters as taught by Kurtz et al. The rationale is as follows: one of ordinary skill in the art would have had reason to readily scale a touch screen to a large size as taught by Kurtz et al (“Infrared touch screens are more readily scaled to large sizes than other touch system technologies”, see col. 1, lines 57-59). 
As recited in claim 2, Nam et al shows that the controller is further configured to determine the touch range (“determine the operable area for the driver to make touch gestures” [0058]) according to the projected positions (“by combining the driver's physical information and information about the touched point on the display” [0058]) of the physical sign (see A, B, C, and D in Fig. 4, for example) information (to the extent understood, insofar as information has no position) of the user (driver, for example) on the touch display panel (see P, which is a position of a driver’s projected finger), and, the physical sign information of the user comprises a relative height between a head top of the user and the ground (“Alternatively, the same data may be calculated using … physical data for the height of the user” [0054], wherein a person of ordinary skill in the art knows that a person’s “height” is customarily measured between the top of said person’s head and whatever ground the person was standing on when the person’s height was measured).
As recited in claim 2, to the extent understood, Nam et al are silent regarding whether the at least one light emitter is configured to emit non-visible light, and the at least one light receiver is configured to receive the non-visible light.
As recited in claim 2, to the extent understood, Kurtz et al show that the at least one light emitter (“the neighbor emitter”, to the extent understood, see col. 6, line 15) is configured to emit non-visible light (see col. 1, lines 57-58, “Infrared touch screens”; see also col. 1, lines 58-30, “The IR prior art discloses arrays that produce a multitude of invisible light beams, whereby corresponding sensors are blocked at the position where an opaque object is located”), and at least one light receiver (“the receiver in question”, to the extent understood, see col. 6, line 16) is configured to receive (“a beam for detection by the receiver in question”, see col. 6, line 16) the non-visible (see col. 1, lines 57-58, “Infrared touch screens”; see also col. 1, lines 58-30, “The IR prior art discloses arrays that produce a multitude of invisible light beams, whereby corresponding sensors are blocked at the position where an opaque object is located”) light (“a beam”, see col. 6, line 16).
Moreover, the Examiner finds that non-visible light was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use non-visible light with emitters and receivers as taught by Kurtz et al in the touch display system of Nam et al. The rationale is as follows: one of ordinary skill in the art would have had reason to use non-visible light in order to increase safety by avoiding visible glare distracting the user while the user is driving the vehicle of Nam et al as is well known in the art. 
As recited in claim 3, Nam et al show acquiring (“obtained” [0054]) the physical sign information (see A, B, C, and D in Fig. 4) of the user (driver, for example) proximal (see Fig. 5, wherein there is no distance between the user’s finger and the touch display panel 300, which is as proximal as possible) to the touch area R in real time (“Once the reference point H is obtained, the controller 410 may use the reference point H and joint information of the driver obtained by the operation recognizer 400 to calculate shoulder height A corresponding to a length from the reference point H to a shoulder point, upper-arm length B corresponding to a length from the shoulder point to an elbow point, lower-arm length C corresponding to a length from the elbow point to a wrist point, and hand length D corresponding to a length from the wrist point to a point of a fingertip” [0054]).
As recited in claim 4, Nam et al show an image acquisition device (“The operation recognizer 400 obtains physical information required to determine an operable area from an image of the driver captured by a camera, as shown in FIG. 4” [0066]), coupled (via operation recognizer 400) to the controller 410 and configured to acquire (“captured” [0066]) a user image information (“an image of the driver captured by a camera” [0066]), the user image information (“an image of the driver captured by a camera” [0066]) comprising (to the extent understood) the user (driver, for example) proximal (see Fig. 5, wherein there is no distance between the user’s finger and the touch display panel 300, which is as proximal as possible) to the touch area R, wherein the controller 410 is configured to acquire (“The operation recognizer 400 obtains physical information required to determine an operable area from an image of the driver captured by a camera, as shown in FIG. 4. Specifically, the operation recognizer 400 may obtain information about points corresponding to the driver's shoulders, elbow, wrists and/or fingertips” [0066]) the physical sign information (see A, B, C, and D in Fig. 4) of the user (driver, for example) according to the user image information (“an image of the driver captured by a camera” [0066]).
As recited in claim 5, Nam et al show a distance measuring device (“controller 410 may obtain a point corresponding to a predetermined distance ahead, above or vertically upward from a rear end of the driver's seat to be a reference point H by using information about an extent of shift of the driver's seat, as shown in FIG. 4” [0053]), configured to obtain a horizontal distance (“calculate a sphere centered on the shoulder point … and determine an area on the display 300 that overlaps the sphere” [0053]) between the user (driver, for example) and the touch display panel 300, wherein the controller 410 is further coupled with the distance measuring device (“controller 410 may obtain a point corresponding to a predetermined distance ahead, above or vertically upward from a rear end of the driver's seat to be a reference point H by using information about an extent of shift of the driver's seat, as shown in FIG. 4” [0053]) and configured to acquire the physical sign information (see A, B, C, and D in Fig. 4) of the user (driver, for example) relative to the touch area R according to the horizontal distance (sum of the upper arm length, the lower arm length, and the hand length), and wherein the physical sign information (see A, B, C, and D in Fig. 4) comprises a relative height of at least one of the head top (“Alternatively, the same data may be calculated using … physical data for the height of the user” [0054], wherein a person of ordinary skill in the art knows that a person’s “height” is measured at the top of said person’s head), shoulders (“the controller 410 may use … joint information of the driver obtained by the operation recognizer 400 to calculate shoulder height A” [0054]), elbows (“upper-arm length B corresponding to a length from the shoulder point to an elbow point” [0054]), and wrists (“lower-arm length C corresponding to a length from the elbow point to a wrist point, and hand length D corresponding to a length from the wrist point to a point of a fingertip” [0054]) of the user relative to the ground (H is reasonably construed as ground; the ground where a person is standing when the person’s height is measured is also reasonably construed as ground).
As recited in claim 6, Nam et al show that the image acquisition device (camera) is further configured to acquire (“captured” [0066]) the user image information (“an image of the driver captured by a camera” [0066]) of the user (driver, for example) in front of (see relative positions of driver’s seat 170 and display panel 300 in Fig. 2) a display side (the touchable side facing the user) of the touch display panel 300, and the controller 410 is further configured to acquire the relative height of at least one of the head top (“Alternatively, the same data may be calculated using … physical data for the height of the user, which is stored in a memory 420” [0054], wherein the controller would acquire the data by reading the height of the user from memory), the shoulders, the elbows, and the wrists (“controller 410 may use … joint information of the driver obtained by the operation recognizer 400 to calculate shoulder height A …, upper-arm length B …, lower-arm length C …, and hand length D” [0054], wherein the controller acquires these data from the operation recognizer, which acquires image data from at least one camera) of the user (driver, for example) relative to the ground (H is reasonably interpreted as ground; the ground where a person is standing when the person’s height is measured is also reasonably interpreted as ground) according to the user image information (“an image of the driver captured by a camera, as shown in FIG. 4” [0066]).
As recited in claim 10, Nam et al show acquiring the touch range R for the user (driver, for example) in the touch area R based on the relative height of at least one of the head top (“Alternatively, the same data may be calculated using … physical data for the height of the user, which is stored in a memory 420” [0054]), the shoulders, the elbows, and the wrists (“controller 410 may use … joint information of the driver obtained by the operation recognizer 400 to calculate shoulder height A …, upper-arm length B …, lower-arm length C …, and hand length D” [0054]) of the user (driver, for example) relative to the ground (H is reasonably construed as groun; the ground where a person stands when the person’s height is measured is also reasonably construed as ground).
As recited in claim 19, Nam et al shows that the controller 410 is further configured to start adjusting (“the controller 410 determines an operable area including a touched point in 860” [0069]) the touch range R for the user (driver, for example) who is to perform the touch operation in the touch area R, according to an input instruction (“the touch command to set an operable area on the display 300 is entered” [0069]) for adjusting the touch range (“to set an operable area on the display 300” [0069]) called (“is entered” [0069]) by the user (driver, for example).
As recited in claim 20, Nam et al shows a control method of a touch display system, the control method being adapted to a touch display system (see Fig. 3) with a touch display panel 300 and comprising: acquiring (“DETERMINE REFERENCE POINT TO BE REFERENCE TO OBTAIN PHYSICAL INFORMATION OF USER”, see 810 in Fig. 8; “OBTAIN JOINT POSITION OF USER BY OPERATION RECOGNIZER”, see 820 in Fig. 8; “CALCULATE PHYSICAL INFORMATION OF USER USING REFERENCE POINT AND JOINT POSITION”, see 830 in Fig. 8) a physical sign information (see A, B, C, and D in Fig. 4) of a user (driver, for example) who is to operate the touch display panel 300, and according to the physical sign information (see A, B, C, and D in Fig. 4) of the user (driver, for example), adjusting a touch range (“DETERMINE OPERABLE AREA USING PHYSICAL INFORMATION OF USER”, see 840 in Fig. 8) for the user (driver, for example) to perform a touch operation (on a displayed keypad, for example) in the touch area R of the touch display panel 300.
Claim(s) 7-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US 20170269771 A1) in view of Kurtz et al (US Pat. No. 8400406 B1) as applied above, and further in view of Lymberopoulos et al (US 20150213244 A1).
Nam et al show a touch display system as described above.
As recited in claim 7, Nam et al show acquiring the relative height of at least one of the head top (“Alternatively, the same data may be calculated using standard physical data for the height of the user” [0066]), the shoulders, the elbows, and the wrists (“the operation recognizer 400 may obtain information about points corresponding to the driver's shoulders, elbow, wrists and/or fingertips” [0066]) of the user (driver, for example) relative to the ground (H is reasonably construed as ground; the ground where a person stands when the person’s height is measured is also reasonably construed as ground).
As recited in claim 7, Nam et al are silent regarding whether the distance measuring device is further configured to acquire one or more horizontal distances between the user in front of the touch display panel and one or more positions at the display side of the touch display panel, and the controller is further configured to acquire biometrics according to the one or more horizontal distances and the user image information.
As recited in claim 7, Lymberopoulos et al show that a distance measuring device (“3-D cameras” [0017]; see sensors 104 in Figs. 1-4) is further configured to (inherently) acquire one or more horizontal distances between a user (Auriana) in front of a display panel (see screen 106 of device 102) and one or more positions (positions of sensors 104) at the display side (side facing Auriana in Figs. 1-4) of the display panel (see screen 106 of device 102), and acquiring biometrics about the user (“The sensors can capture multiple biometric features about a user 108 as the user performs an authentication gesture” [0017]) according to the one or more horizontal distances and user image information (insofar as images and distances are information inherently collected by 3-D cameras such as sensors 104).
Moreover, the Examiner finds that using 3-D cameras as the cameras of Nam et al as taught by Lymberopoulos et al was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use 3-D cameras as the cameras of Nam et al as taught by Lymberopoulos et al. The rationale is as follows: one of ordinary skill in the art would have had reason to collect a large amount of data to achieve high accuracy in authenticating a user as taught by Lymberopoulos et al (“Authentication gestures that provide relatively high numbers of features tend to provide better accuracy (e.g., successfully distinguish the true user from an imposter)” [0019]).
As recited in claim 8, Nam et al show that the controller 410 is further configured to determine, according to the user image information (“from an image of the driver captured by a camera” [0066]), a position information (“points” [0066]) of at least one of the head top, the shoulders, the elbows, and the wrists of the user (“Specifically, the operation recognizer 400 may obtain information about points corresponding to the driver's shoulders, elbow, wrists and/or fingertips” [0066]) relative to the image acquisition device (camera) by using image recognition method (such an image recognition method is carried out by “operation recognizer 400” [0066]; see also [0050] “an operation recognizer 400 for recognizing a movement of the user, i.e., the driver or passenger in the vehicle to obtain the user's physical information including joint positions of the user”), and obtain a relative position of the at least one of the head top (“Alternatively, the same data may be calculated using standard physical data for the height of the user” [0066]), the shoulders, the elbows, and the wrists of the user (see A, B, C, and D in Fig. 4) relative to the ground (H is reasonably construed as ground; the ground where a person stands when the person’s height is measured is also reasonably construed as ground) according to the position information (“points” [0066]), the one or more horizontal distances (“calculate a sphere centered on the shoulder point … and determine an area on the display 300 that overlaps the sphere” [0053]) between the user (driver, for example) and the touch display panel 300, and a relative height (“There is no limitation on a location for installing the camera or how many cameras there are, as long as the one or more cameras are able to capture an image of the user” [0051]; It is noted by the Examiner that the position of each point relative to each camera will necessarily depend upon the location of each camera, location necessarily including the height of each camera.) of the image acquisition device (camera) relative to the ground (H is reasonably construed as ground).
As recited in claim 15, Nam et al shows a user information base (memory), and the user information base comprises the physical sign information (height, for example) of the user (“Alternatively, the same data may be calculated using standard physical data for the height of the user, which is stored in the memory 420 in advance” [0066]).
As recited in claim 15, Nam et al are silent regarding whether said user information base comprises an identify information of the user, and the identity information comprises an identity authentication information of the user, and the identity authentication information comprises a biometric information of the user or a password information for logging into a database.
As recited in claim 15, Lymberopoulos et al teach that stored (“Feature values from the sensor data of the authentication gesture can be compared to feature values stored from a training session (e.g., stored training feature (S T F) values 114) to distinguish the true user from an imposter” [0020]) identity authentication information comprises a biometric information of the user (“unlock the computing device in an instance where the values of the multiple biometric features satisfy a similarity threshold relative to the previous values” [ABST]; “While the user performs the authentication gesture, these implementations can leverage the touch screen sensor to extract rich information about the geometry and the size of the user's hand” [0013]; “utilize multiple biometric features (e.g., parameters) that are utilized as the user interacts with the device to identify the user” [0014]) or a password information (Lymberopoulos et al also disclose “Traditional user-authentication mechanisms, such as lengthy passwords that include combinations of letters, numbers, and symbols” [0001]) for logging in to a device.
Moreover, the Examiner finds that storing biometric identity authentication information was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to store biometric identity authentication information in the memory of Nam et al as suggested by Lymberopoulos et al. The rationale is as follows: one of ordinary skill in the art would have had reason to properly secure the information systems of a vehicle in a way that is easy and fast for users to perform, but difficult for a car thief to accurately reproduce even by observing the user authenticating, so as to distinguish a true user from an impostor as suggested by Lymberopoulos et al (“the user-authentication process offered by the present implementations can be easy and fast for users to perform, and at the same time difficult for an attacker to accurately reproduce even by directly observing the user authenticating on the device” [0016]; “Feature values from the sensor data of the authentication gesture can be compared to feature values stored from a training session (e.g., stored training feature (S T F) values 114) to distinguish the true user from an imposter” [0020]). 
As recited in claim 16, Nam et al show that the controller 410 is (necessarily) configured to acquire (by reading from memory) the physical sign information (“standard physical data for the height of the user” [0066]) of the user (driver, for example) prestored in the user information base (“data may be calculated using standard physical data for the height of the user, which is stored in the memory 420 in advance” [0066]).
As recited in claim 17, Nam et al are silent regarding whether the controller is further configured to acquire the identity information of the user and the physical sign information corresponding to the identity information of the user before acquiring the pre-stored physical sign information.
As recited in claim 17, Lymberopoulos et al disclose a training session wherein identity information of a user and physical sign information corresponding to the identity information of the user are acquired before said physical sign information is stored (see “feature values stored from a training session (e.g., stored training feature (S T F) values 114)” [0020], wherein said feature values from a training session cannot possibly be stored until after said feature values are acquired during the training session).
Moreover, the Examiner finds that acquiring before storing was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to acquire information before storing said information. The rationale is as follows: one of ordinary skill in the art would have had reason to succumb to the necessities of causality which prevent information from being stored before said information begins existing as is notoriously well known in the art. 

Allowable Subject Matter
Claims 9, 11-14 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter will be stated after the metes and bounds of the claims become clear and definite.

Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. 
The Examiner has not located any form 1449 listing the prior art reference received 08/31/2022.
The replacement drawings are not acceptable for the reasons stated above. Drawing objections remain outstanding as listed in the non-final rejection mailed 06/01/2022.
The recitation “at least one” and “a plurality” within the same claim remains indefinite as a range within a range.
The limitation “blocked” remains indefinite, insofar as the drawings are consistent with the interpretation that a user’s body standing in front of a device actually reflects light from an emitter (on a periphery) to a receiver (also on the periphery), rather than the user’s body part penetrating into a space surrounded by a periphery casting a shadow preventing a receiver (on a periphery) from receiving light from an emitter (also on the periphery). See especially Applicant’s proposed Fig. 3A, wherein the user’s body is standing with both legs positioned in front of a device.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the corresponding light receiver) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted by the Examiner that no embodiment in the replacement drawings (not entered) is depicted as having both plural emitters and plural receivers.
Although, with respect to the replacement DRW, Applicant has alleged that a thigh of a user blocks light from an emitter from reaching a receiver, Applicant has drawn no receiver positioned in such a location where blocking would occur. The thigh of the user in front of the depicted device might block light from reaching a viewer of replacement Fig. 3A (not entered), but light bouncing off of the user’s thigh would remain capable of reaching the one and only camera N shown in Fig. 3A. In other words, emitted light is not “blocked” from being received.
Applicant’s arguments with respect to “the projection position of the left leg on the touch display panel” have been fully considered and the Examiner notes the following. The cited paragraphs of the SPEC are drawn to projected positions of head tops of users, rather than to projected positions of legs of users. Furthermore, it is not customary for a user to insert the top of the user’s head into a device having the type of form depicted in the drawings; rather, it is customary for a user to remain in front of a device, while inserting only an appendage, such as a finger or fingernail. The user’s fingernail is available to block infrared light when the fingernail penetrates a hole in the periphery to approach a display screen. The user’s head remains positioned in front of the device and is not available to block infrared light.
Similarly, the user’s shoulders, elbows, and wrists remain in front of the device, and do not block infrared light.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
A range within a range is still indefinite.
Information still has no position.
A corresponding light receiver is still not recited in the rejected claim(s).
All pending claims are still unpatentable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
11/13/2022